Exhibit 10.1

 

LETTER AGREEMENT

 

January 2, 2019

 

Robert Kubat

17001 SW 64th Court

Southwest Ranches, Florida 33331

 

Dear Robert:

 

This letter agreement (this “Agreement”) will confirm our understanding with
regards to the terms of your employment with FMC GlobalSat Holdings, Inc., a
Delaware corporation (the “Company”) and its subsidiaries.

 

1. The Company and you are parties to an employment agreement dated as of
December 28, 2017 (the “Employment Agreement”). The Company and you hereby agree
that in exchange for the Company having paid you all accrued but unpaid salary
up through November 15, 2018, the Employment Agreement is hereby deemed
terminated and have no further force and effect (other than the provisions of
Section 3 of the Employment Agreement with respect to confidential information,
which will survive per the terms of the Employment Agreement). Your employment
with the Company (and the Employment Period, as defined in the Employment
Agreement) will be deemed terminated as well, and will no longer serve as Chief
Financial Officer. For the avoidance of doubt, you will not be bound by any of
the restrictive covenants contained in Section 4 of the Employment Agreement
with respect to non-solicitaiton and non-competition. You agree and acknowledge
that you will not be entitled to any severance or other benefits as a result of
the termination of the Employment Agreement. You acknowledge that you have been
paid all salary for your service as an employee up through November 15, 2018 and
no further salary will accrue or be paid past such date. Additionally, we have
agreed to enter into a separate consulting agreement with respect to
transitional accounting and financial services that you will provide to the
Company.

 

2. The Company, on the one hand, and you on the other hand, on behalf of
themselves, and their respective heirs, executors, officers, directors,
employees, investors, shareholders, affiliates (including subsidiaries),
administrators, predecessor and successor corporations and assigns, hereby fully
and forever release each other and each other’s respective heirs, executors,
officers, directors, employees, investors, shareholders, affiliates (including
subsidiaries), administrators, predecessor and successor corporations and
assigns from any claim, duty, obligation, or cause of action relating to any
matters of any kind, whether known or unknown, suspected or unsuspected, that
either of them may possess arising from any omissions, acts, or facts that have
occurred up until and including the date each respective party signs this
Agreement, including without limitation any claims regarding cash or equity
compensation.

 

3. This Agreement shall be governed by and construed in accordance with the laws
of the State of Florida irrespective of any conflict of laws principles. The
parties hereby agree that any action or proceeding with respect to this
Agreement (and any action or proceeding with respect to any amendments or
replacements hereof or transactions relating hereto) may be brought only in a
federal or state court located in Fort Lauderdale, State of Florida and having
jurisdiction with respect to such action or proceeding. Each of the parties
hereto irrevocably consents and submits to the jurisdiction of such courts.

 



 

 

 

4. This Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Agreement may be modified or waived only by a separate writing signed by
each of the parties hereto expressly so modifying or waiving such agreement.

 

5. This Agreement embodies the entire agreement and understanding of the parties
with respect to its subject matter and supersedes all prior written or oral
communications or agreements between them (other than the consulting agreement
which we have agreed to enter into), all of which are merged in this Agreement.

 

6. In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered the terms of this
Agreement; (b) has been or has had the opportunity to be fully advised by legal
counsel of the effect and meaning of this document and all terms and conditions
hereof; and (c) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind.

  

  Very truly yours,       FMC GlobalSat Holdings, Inc.         By:     Emmanuel
Cotrel, Chief Executive Officer

  

Accepted and Agreed to:         Robert Kubat  

 



 2 

